Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 6/23/2022 have been considered.  Claims 1-30 are currently pending.

Response to Arguments
Applicant’s arguments, see page 10, paragraph 4 - page 11, paragraph 1 of the Remarks, filed 6/23/2022, with respect to claims 1-30 have been fully considered and are persuasive in light of the terminal disclaimer filed 6/23/2022.  The terminal disclaimer has been approved and the non-statutory double patenting rejection of claims 1-30 as set forth in the previous Office action has been withdrawn. 
Applicant’s arguments, see page 11, paragraph 2 - page 15, paragraph 1 of the Remarks, filed 6/23/2022, with respect to claims 1-30 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 6, 10, 17, 22, 26, 29-30 as set forth in the previous Office action has been withdrawn. 



EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method for wireless communication, comprising:
“computing a remaining number of the plurality of REs that are available for allocation in accordance with the number of the plurality of REs allocated to the HARQ-ACK data being less than the total number of the plurality of REs that are available for allocation;
splitting the remaining number of the plurality of REs between channel state information part 1 (CSI part 1) data, and CSI part 2 data;
generating the uplink transmission in accordance with the splitting; and
transmitting, by the UE, the uplink transmission in the plurality of REs of the uplink shared channel” in combination with other recited elements in claim 1.

The present application also relates to an apparatus for wireless communication, comprising: 
“instructions stored in the memory and executable by the processor to cause the apparatus to: 
compute a remaining number of the plurality of REs that are available for allocation in accordance with the number of the plurality of REs allocated to the HARQ- ACK data being less than the total number of the plurality of REs that are available for allocation; split the remaining number of the plurality of REs between channel state information part 1 (CSI part 1) data, and CSI part 2 data; 
generate the uplink transmission in accordance with the splitting; and 
transmit, by the UE, the uplink transmission in the plurality of REs of the uplink shared channel” in combination with other recited elements in claim 17.
The present application also relates to an apparatus for wireless communication, comprising:
“means for computing a remaining number of the plurality of REs that are available for allocation in accordance with the number of the plurality of REs allocated to the HARQ-ACK data being less than the total number of the plurality of REs that are available for allocation;
means for splitting the remaining number of the plurality of REs between channel state information part 1 (CSI part 1) data, and CSI part 2 data;
means for generating the uplink transmission in accordance with the splitting; and
means for transmitting, by the UE, the uplink transmission in the plurality of REs of the uplink shared channel” in combination with other recited elements in claim 29.

The present application also relates to a non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to:
“compute a total number of the plurality of REs that are available for allocation in accordance with a number of subcarriers associated with the grant and a number of symbol periods associated with the grant;
allocate a number of the plurality of REs to hybrid automatic repeat request acknowledgement (HARQ-ACK) data;
compute a remaining number of the plurality of REs that are available for allocation in accordance with the number of the plurality of REs allocated to the HARQ-ACK data being less than the total number of the plurality of REs that are available for allocation;
split the remaining number of the plurality of REs between channel state information part 1 (CSI part 1) data, and CSI part 2 data;
generate the uplink transmission in accordance with the splitting; and
transmit, by the UE, the uplink transmission in the plurality of REs of the uplink shared channel” in combination with other recited elements in claim 30.

Allowable Subject Matter
Claims 1-30 are allowed. The following is an examiner's statement of reasons for allowance:
The prior arts of record, considered individually or in combination, fail to fairly show or suggest the claimed method (claim 1), apparatus (claim 17), means (claim 29), and non-transitory computer-readable medium (claim 30) for wireless communication, comprising, among other limitations, the novel and unobvious limitations as 
“computing a remaining number of the plurality of REs that are available for allocation in accordance with the number of the plurality of REs allocated to the HARQ-ACK data being less than the total number of the plurality of REs that are available for allocation;
splitting the remaining number of the plurality of REs between channel state information part 1 (CSI part 1) data, and CSI part 2 data;
generating the uplink transmission in accordance with the splitting; and
transmitting, by the UE, the uplink transmission in the plurality of REs of the uplink shared channel” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 22-35 and 57-70.

References U.S. 9,107,191; U.S. 10,205,569; U.S. 10,680,774 and U.S. 2019/0165896 are cited because they are put pertinent to improve the uplink signal management in wireless telecommunication networks. However, none of references teaches as recited in claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471